Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are currently active in the application with claims 1-3 and 5-8 being amended by the Applicant.  
Response to Amendment
Applicant’s amendments dated October 17, 2022 have been carefully considered.  Applicant’s amendment deleting “fluffy” was sufficient in overcoming the rejection of the claims over 35 USC 112 (b).  Applicant’s amendment of claim 7 from “useful” to “effective” does not solve the indefiniteness as what establishes the degree of “effective”.  Any conversion of reactants in steam reforming, dry reforming and tri-reforming will be deemed to satisfy “effective”.  Similar arguments are utilized for claim 8.
Claim Interpretation
Regarding Claim 8, the instant claim utilizes the terms “internal” and “external” reforming without providing a clear definition.  Paragraph [0003] of Applicant’s application, found in the background section, refers to a SOFC system wherein the reforming may be part of the system or separate with the product gases supplied to the SOFC system.  Therefore, in a general sense, any reformer may be considered as being “external” which will be examined absent a specific limitation to a SOFC system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the term “effective” is indefinite as it is a “term of degree”.  What determines its effectiveness?  Any conversion of reactants to products will be considered as “effective”.
Regarding Claim 8, the instant claim is to the catalyst composition of claim 1 being “effective” for the production of syn gas with the term “effective” being indefinite as it is a “term of degree”.  What determines its effectiveness?  Any conversion of reactants to products will be considered “effective”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiles (USP 3,645,915) and further in view of Stiles (GB 1,513,291) hereafter Stiles II, Kourtakis et al. (US 2002/0006374), Alifanti et al. (NPL, Chem. Mater. V15, pp 395-403, 2003) hereafter Alifanti and Scher et al. (US 2012/0041246) hereafter Scher.
	Considering Claims 1-4, 7 and 8, Stiles discloses a catalyst composition comprising nickel oxide, nickel/chromium oxide (nickel chromite, Ni2Cr2O5) and cerium oxide useful for externally steam reforming hydrocarbons (oxidative steam reforming) to carbon oxides and hydrogen wherein the catalyst can be made by conventional techniques (Col. 1, ln 20-29, Col. 2, ln 24-45 and ln 66-67 and Col. 3, ln 8-10).  Stiles further discloses that nitrates of nickel and cerium may be utilized (Col. 3, ln 61-63, Col. 4, ln 9-12 and ln 42-45) and Example 2.  
Additionally, Stiles discloses chromium, nickel and cerium falling within the instantly claimed ranges wherein nickel is present at 10 to 100 parts molar, nickel chromite from 5 and 100 parts and cerium from 1 to 100 parts (Col. 2, ln 29-46) and (Example 2).
Stiles does not disclose the use of chromium nitrate to form the nickel chromite or the particular preparation steps for the nickel/chromium/ceria catalyst.
Stiles II discloses a method of forming nickel chromite wherein nitrates of both nickel and chromium are combined in solution (Examples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the nickel/chromite of Stiles could be formed from nitrates as taught by Stiles II.  The ordinary skilled artisan would be motivated to do so for simplicity sake as the nitrates of cerium and nickel could be combined with chromium nitrate in forming the instant composition and it is obvious that utilizing nitrates is a known path to arriving at the reforming catalyst of Stiles.
Alifanti discloses a formulation method of producing mixed oxide catalysts containing cerium formed by the citrate and sol-gel methods (Abstract) wherein nitrates of cerium and zirconium are combined in water to which an aqueous solution of citric acid is added to form a precursor solution.  The precursor solution is heated at 40°C to obtain a gel which is dried overnight in a vacuum oven at 70°C to form a spongy amorphous citrate (Cat. Prep.)
Kourtakis discloses a chromium-based catalyst for converting hydrocarbons to synthesis gas comprising compounds of chromium, nickel and cerium which are prepared by aerogel formation [0049] and [0050] wherein the gel is aged from a minute to several days [0062] and wherein the solvent can be removed by several methods such as vacuum drying or heating in air to form a xerogel (without solvent) [0063]-[0073] at 120°C (Ex 3) and wherein methane and oxygen are reacted to form synthesis gas (Table 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of forming a catalyst by aerogel formation as taught by Koutakis and Alifanti as this method is known by the ordinary artisan and the artisan would have been motivated to try various known techniques to produce the most effective catalyst.
	Scher discloses a method of form heterogenous catalysts wherein a calcined catalyst is ground into a fine powder [0484].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to grind the spongy catalyst of Alifanti for the catalyst of Stiles as grinding a catalyst into a fine powder is known in the art.
	Although Stiles and Alifanti do not disclose keeping the get at a temperature falling within the instantly claimed range, Alifanti discloses that it is desirable to remove the solvent by drying and discloses two temperatures of 40° and 70°C with use of vacuum to remove water.  The ordinary skilled artisan would recognize that heating under vacuum requires less heat input due to the lower partial pressure and the ordinary skilled artisan would be expected to determine the optimum aging conditions for a particular catalyst.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Stiles, Stiles II, Alifanti, Koutakis and Scher as applied to Claim 4 is explained above.
Stiles discloses that the catalyst is heated to 1000°C in an oxidizing atmosphere and is a very active catalyst for steam methane reforming to hydrogen an carbon monoxide with a low tendency of carbon formation and therefore is recyclable and stable (Col. 5, ln 30-52).  As the catalyst is stable up to 1000°C, it would be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that it would also be stable at 800°C and therefore encompasses the instantly claimed range.  Additionally, as Stiles discloses the catalyst of claim 4 made by the method of claim 1, the catalyst would exhibit the same characteristics of being stable even after being sintered at 1400°C as the courts have found that a composition and all its characteristics are inseparable, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).
Considering Claim 6, the significance of Stiles, Stiles II, Alifanti, Koutakis and Scher as applied to Claim 4 is explained above. 
Stiles discloses that a cylinder is coated with the catalyst (Col. 5, ln 30-60) and therefore is supported.
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments beginning on page 6 and being repeated on succeeding pages against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues beginning on page 6 with similar arguments on succeeding pages that the instant method of making the catalyst, ie citrate method, is critical to Applicant’s invention without providing evidence therefore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01 (c)(ll).  Additionally, Applicant’s disclosure states that an effective catalyst may be prepared by wet impregnation as well as co-precipitation (paragraph [0073] of the published application).
	Applicant argues on page 6 that Stiles utilizes stabilizers wherein the instant invention does not require these stabilizers.  The Examiner points out that the instant claim is comprising and therefore does not preclude the use of stabilizers.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being recyclable and fabricated into an SOFC anode cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant cites an example disclosed by Kourtakis beginning on page 7 which utilizes an alternate chromium compound.  The Examiner points out first that examples are non-limiting to a disclosure and second that this limitation was disclosed by a combination of references which establishes the choice of chromium nitrate as obvious.
In response to applicant's argument on page 7 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that the instant invention is stable at 800°C and even works after sintering at 1400°C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues beginning on page 7 that Kourtakis discloses a calcination step wherein a spinel is formed.  The Examiner points out that the instant example heats the powder at 800°C and discloses the presence of spinels [0080] which is known by the ordinary skilled artisan to form at elevated temperatures.  As for Applicant’s argument of the cited prior art not disclosing the drying temperature, this is not convincing as discussed above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. remaining stable for up to 500 hours) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
	Claims 1-8 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732